Van Brunt, P. J.
It seems to me, from an examination of this record, that the defendant was convicted, really, because of a larceny, although in-*55dieted for forgery; and, as there must be a new trial, it may not be without profit to consider one point in the case. I think that the defendant’s story that he had authority to fill out the check in question, and that it is not true that the only authority to fill out these checks was to pay the bills of two consignees and those of transportation companies, is very strongly supported by the fact that the check for $100 has never appeared, and does not appear to have ever been used, and that the check for $225 in question was really filled out for the purposes testified to by the defendant. The complainant admits that the necessary disbursements paid by the defendant on that day were greater than the amount of the $100 check, and the only money that he had to pay them with, so far as appears by the evidence, was the proceeds of the $225 check. It is true it is stated that the defendant had access to the money drawer, but there is no evidence that on this day it contained one cent of money. It is not by any means a clear case, and the story of the complainant is, to say the least, in some of its aspects, somewhat extraordinary. 1 concur in result.